I3ismissed   and Opinion Filed January 18, 2013




                                         In The
                                   !Inurt uf Appeahi
                        2ciftt! Oitrirt øf ixa            1t   Jatta
                                     No. 05-12411275-CV

                       WELLS FARGO BANK, NA., Appellant
                                              V.
EVELYN MITCHUM AND ALL OCCUPANTS OF 7144 CANYON RIDGE
           DRIVE, DALLAS, TEXAS 75227, Appellees

                        On Appeal from the County Court at Law No. I
                                    Dallas County, Texas
                           Trial Court Cause No. CC-12-0436LA

                                          OPINION
                          Before Justices Bridges, ONeill and Murphy
                                  Opinion by Justice Bridges


       The Court has before it appellant’s January 9, 2013 motion to dismiss the appeal.

Appellant states it no longer desires to pursue the appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).



                                                   2I           .




                                                   DAVID L. BRIDGESL
                                                   JUSTICE

121275F.P05
                                Qnurt nf Api..’ah
                        Fift1! UIitrirt nf xai at t1at1a
                                         JUDGMENT

WELLS FARGo BANK, N.A., Appellant                   On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
No. 05120l275CV             V.                      Trial Court Cause No. CC12-0436LA.
                                                    Opinion delivered by Justice Bridges.
EVELYN MITCHUM AND ALL                              Justices O’Neill and Murphy participating.
OCCUPANTS OF 7144 CANYON RIDGE
DRIVE. DALLAS. TEXAS 75227.
Appellees

       In accordance with this Court’s opinion of this (late, we DISMISS the appeal. We
ORI)ER that appellees Evelyn Mitchum and all occupants of 7144 Canyon Ridge Drive, Dallas,
Texas 75227 recover their costs of this appeal, if any, from appellant Wells Fargo Bank, N,A,


                        th
                        8
Judgment entered this I    (lay of January. 2013.




                                                                     /
                                                    //.      J•     L
                                                    DAVID L. BRIDGES
                                                    JUSTICE